Citation Nr: 0326568	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  90-25 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for post-traumatic L4-5 disc disease with pain on 
motion from April 1, 1988, to October 15, 1993.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for post-traumatic L4-5 disc disease with pain on 
motion, effective from October 15, 1993.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to May 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that found that the veteran was entitled 
to compensation benefits pursuant to 38 U.S.C.A. § 351 (now § 
1151) for post-traumatic L4-5 disc disease with pain on 
motion acquired as a result of VA hospital treatment.  The RO 
assigned a 10 percent evaluation for the disability, 
effective from the date of receipt of the claim on April 1, 
1988.  The veteran disagreed with the evaluation assigned, 
and this appeal ensued.  

A rating decision dated in March 1991 denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The veteran 
has also perfected an appeal of this determination.  In 
October 2001, the RO in St. Petersburg, Florida, assumed 
jurisdiction over this case after the veteran moved to that 
state.  In September 2002, the RO granted a 20 percent 
evaluation for the service-connected low back disorder, 
effective from October 15, 1993.  The issues have therefore 
been classified as shown on the title page of this decision.  

The Board notes that in a VA Form 9 received in September 
1992, the veteran appeared to request a Travel Board hearing.  
The Board finds, however, that the veteran's statement dated 
in March 2003 that he did not request a hearing constituted a 
withdrawal of his hearing request.  The latter statement also 
evidenced the veteran's desire to have the Board decide his 
case on the evidence of record.  The Board also notes that 
the attorney-representative has not requested a hearing on 
the veteran's behalf.  The Board will therefore proceed on 
the record.  The issue of entitlement to a TDIU is the 
subject of the REMAND section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The veteran's claim of entitlement to VA compensation 
pursuant to 38 U.S.C.A. § 1151 was received on April 1, 1988; 
he has continuously prosecuted a claim for a higher rating 
since the initial rating award of March 1990.  

3.  From April 1, 1988, to October 25, 1993, the veteran's 
service-connected low back disorder was manifested by 
moderate intervertebral disc syndrome with recurring attacks 
and moderate limitation of lumbar spine motion, but more 
severe symptomatology attributable to his service-connected 
low back disorder is not shown.  

4.  The service-connected low back disability has been 
manifested by severe intervertebral disc syndrome with 
recurring attacks with intermittent relief and mild 
radiculopathy to the left lower extremity since the VA 
orthopedic examination of October 25, 1993.  However, 
pronounced intervertebral disc syndrome has not been 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for post-
traumatic L4-5 disc disease with pain on motion from April 1, 
1988, to October 25, 1993, have been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective prior to Sept. 23, 2002).  

2.  The criteria for a 40 percent evaluation for post-
traumatic L4-5 disc disease with pain on motion, effective 
from October 25, 1993, to September 23, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective prior to Sept. 23, 
2002).  

3.  The criteria for a 40 percent evaluation for post-
traumatic L4-5 disc disease with pain on motion, effective 
from September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002); 67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective Sept. 23, 2002)).  

4.  The criteria for a separate 10 percent evaluation for L4-
5 radiculopathy to the left lower extremity, effective from 
September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2002); 67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective Sept. 23, 2002)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for an increased 
rating for service-connected low back disability and of his 
and VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been provided to the 
extent possible.  The Board finds that the notice and duty to 
assist provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that a rating decision dated in March 1990 
found that the veteran was entitled to compensation benefits 
pursuant to 38 U.S.C.A. § 351 (now § 1151) for post-traumatic 
L4-5 disc disease with pain on motion incurred as a result of 
VA hospital treatment.  The RO assigned a 10 percent 
evaluation for the low back disability under Diagnostic Code 
5293, effective from the date of receipt of the claim on 
April 1, 1988.  The veteran disagreed with the evaluation 
assigned and later perfected his appeal from the rating 
determination.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran's claim for a higher evaluation for service-
connected low back disability is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  In these circumstances, the rule in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings may be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

A.  Increased evaluation for low back disability from April 
1, 1988, to October 15, 1993

The Board notes that in a statement received in September 
2002, the veteran requested an effective date of May 17, 
1989, for the assignment of the 20 percent evaluation, 
contending that his back disorder was sufficiently severe at 
that time to warrant the 20 percent rating later granted.  

The service-connected low back disability has been rated 
under Diagnostic Code 5293 since the initial rating award.  
During the prosecution of the claim for increase, the 
criteria for evaluating intervertebral disc syndrome (IDS) 
were changed by an amendment to the rating schedule that 
became effective on September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  The new rating criteria appear to be 
more favorable to the veteran because they provide two 
different methods for obtaining an increased rating.  One 
method involves the use of a rating formula for evaluating 
intervertebral disc syndrome on the basis of incapacitating 
episodes.  The other method provides for the separate 
evaluation of neurological residuals of intervertebral disc 
syndrome, which is then combined with the evaluation derived 
from the evaluation of its orthopedic manifestations.  See 67 
Fed. Reg. 54,345, 54,349 and Note (2) (Aug. 22, 2002); 
VAOPGCPREC 3-2000; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991) (where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so).  

However, any increased rating granted pursuant to the new 
rating criteria may not be effective earlier than the 
effective date of the new criteria.  See 38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  Thus, they are not applicable to 
the issue of entitlement to an increased rating for a period 
of time prior to September 23, 2002.  Accordingly, the Board 
must apply the prior version of the regulation to evaluate 
the veteran's disability for the period of time preceding the 
effective date of the amendment.  VAOPGCPREC 3-2000.  

Under Diagnostic Code 5293, as previously in effect, a 10 
percent evaluation required mild intervertebral disc 
syndrome.  A 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation; a 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation is warranted where severe limitation of 
motion is shown.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Under Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  67 Fed. 
Reg. 54,345, 54,349 and Note (1).  

A 20 percent evaluation is warranted with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  67 Fed. Reg. 54,345, 54,349 and Note (1).  

The record during the pertinent timeframe shows that the 
veteran experienced chronic low back pain that was 
occasionally ameliorated by the use of physical therapy and a 
TENS (transcutaneous electrical nerve stimulation) unit but 
that proved to be ultimately refractory to treatment.  
However, the evidence of record during this period suggests 
that the veteran has exaggerated his symptoms.  There is, for 
example, evidence that during 1988, his low back disability 
was not as disabling as he claimed.  When seen in the VA 
outpatient clinic in January 1988, it was reported that the 
veteran showed little or no need for his canes when moving 
around in the clinic, although he brought them with him 
everyday.  A VA outpatient note in February 1988 reflects an 
impression that the veteran was manipulative and that it was 
difficult to ascertain the truth due to his history in the 
Domiciliary.  It was stated that the veteran was demanding 
and was well aware of negotiating the system to meet his 
narcissistic needs.  A progress note of May 18, 1988, 
indicates that the veteran did not require the use of his 
canes to move about in the shop (the veteran was then in a 
Compensated Work Therapy (CWT) program).  It was reported 
that he was capable of carrying a load from place to place 
with very little difficulty in the shop.  On August 23, 1988, 
it was noted that he was capable of moving and carrying loads 
around the shop with ease in connection with projects that he 
liked.  At other times, he would not attempt a job if it 
required a lot of bending or moving.  

Moreover, the objective examination findings during this 
period indicate that the level of disability attributable to 
his service-connected low back disorder was not as disabling 
as the veteran insisted.  When seen by VA in the 
rehabilitation medicine service (RMS) on April 12, 1988, the 
veteran complained of chronic traumatic low back pain.  
However, objectively, he had no back spasm or trigger point, 
and he had forward flexion to 75 degrees.  He was able to 
walk independently for a short distance with an unstable gait 
and was able to walk well with crutches.  He was 
hypersensitive on touch and palpation of the left lower back, 
but he had normal active range of motion of the lower 
extremities.  The report of a VA physical therapy 
consultation on June 27, 1988, shows that range of motion of 
the back was only moderately decreased secondary to back 
pain, although he had a trigger point in the left lower 
lumbar region.  When seen in physical therapy a few days 
later, the veteran had no lower back muscle spasm or 
tightness, although forward flexion of the trunk was to 45 
degrees.  He had good extension of his back, however.  
Although the veteran would not attempt forward flexion of the 
trunk when seen in physical therapy in August 1988, he 
ambulated well and was fully erect.  When seen in RMS at that 
time, he continued to have no back spasm, although he had 
hypersensitivity to touch with the trigger point previously 
noted.  He continued to decline to flex his back because of 
possible increased back pain.  

When the veteran was seen at a VA outpatient clinic on 
September 17, 1988, the physician noted that the veteran was 
"a very active patient who walks extensively."  Left lumbar 
pain had improved with physical therapy and the use of a TENS 
unit in the previous three months, and the veteran no longer 
used his Canadian crutches.  He was actively engaged in 
compensated work therapy and often took weekend passes to 
Rochester or Buffalo.  

However, when evaluated in RMS in September 23, 1988, the 
veteran complained of chronic low back pain.  However, he had 
forward flexion of his back to 70 degrees with "sharp 
sensations" from his back to his left foot.  He had no back 
spasm.  Although he continued to have the same trigger point 
identified the previous month, his gait was described as very 
good.  The assessment was chronic low back pain with no 
evident improvement.  

A progress note dated in October 1988 indicates that the 
veteran continued to wear a back brace but that he had no 
lower back muscle spasm or tightness.  He could flex his 
trunk forward to 70 degrees.  When seen in RMS the following 
day for a complaint of chronic lower back pain, he also said 
that he had some discomfort in his left foot.  However, he 
was able to ambulate without difficulty and with a normal 
gait and good posture.  An RMS clinical summary of October 
26, 1988, reflects an assessment of chronic traumatic low 
back pain syndrome.  He was felt to have residual low back 
pain with poor mobility of the back and tenderness to the 
left low back without spasm of "undecided" etiology.  A 
progress note dated the following day, however, indicates 
that although the veteran continued to complain of low back 
discomfort, he was able to ambulate well and was fully erect.  
He had no lower back muscle spasm or tightness and had 
forward flexion of his trunk to 70 degrees.  It was felt that 
he had obtained the maximum benefit from the physical therapy 
program, and it was planned to discharge him from the 
program.  

On a VA orthopedic consultation in November 1988, the veteran 
complained of left leg pain into the left foot, but the 
examiner noted that straight leg raising was negative when 
the veteran was not concentrating on his back and positive at 
45 degrees when he was.  He was tender at L3-4 on palpation.  
Sensation was intact to light touch from L3 to L5.  His deep 
tendon reflexes were 2+ and equal at the knees and ankles.  
Motor strength in the lower extremities was 5/5 throughout, 
except for the left extensor hallucis longus, which was 4+/5 
on the left.  The examination was felt to reveal no hard 
evidence of nerve root irritation, although the examiner also 
indicated that it would be necessary to review a CT scan and 
X-rays.  

A CT scan of the lumbar spine by VA in March 1987 showed a 
bulging disc at the L3-4 level to the L5-S1 level.  
Hypertrophy was noted at the ligamentum flavum at all levels.  
Degenerative changes were noted in the apophyseal joints.  VA 
X-rays of the lumbosacral spine in May 1989 showed mild 
degenerative disease.  

On a VA neurologic examination in April 1989, the veteran 
complained of pain in his low back and left hip.  He wore a 
back brace and a TENS unit, which he apparently had worn 
since May 1987.  It was reported that he had used a 
wheelchair for two and a half years.  He indicated that he 
had shooting pains when he sneezed or strained.  He said that 
he was never free of pain.  On examination, he was very 
tender in the left sciatic notch.  He had a careful gait, but 
he had normal lordosis of the back.  Deep tendon reflexes in 
the lower extremities were 2 bilaterally, except for the 
right ankle, which was 1.  The Babinski sign was downgoing, 
bilaterally.  The impression was that pain was clearly severe 
and was constant, except under TENS control.  Pain was felt 
to be the limiting factor in his rehabilitation.  Based on 
his performance in the office, it was thought that the 
veteran could not perform regular work or go to school.  

However, a VA orthopedic consultation in August 1989 showed 
somewhat less severe symptomatology.  The veteran was said to 
be in moderate distress complaining of low back pain.  He had 
almost no voluntary forward motion of the lumbosacral spine, 
complaining that this caused him too much discomfort.  
Extension beyond 10 degrees created discomfort, and he was 
unwilling to go beyond that level.  He had positive straight 
leg raising on the left "with about 40 degrees negative on 
the left."  His deep tendon reflexes were hypoactive but 
symmetrical.  He had mildly decreased sensation to light 
touch over the L4-5 dermatome.  The examiner noted that a 
review of the record revealed an MRI with findings compatible 
with neurosarcoidosis.  The examiner stated that the 
veteran's current findings, in addition to limited range of 
motion of the spine, "may possibly be related to 
neurological involvement from sarcoid."  The examiner 
summarized by saying that the veteran remained disabled from 
his low back discomfort.  He wore a TENS unit on a back 
brace.  He was undergoing physical therapy.  He was not 
considered a candidate for surgery.  The examiner added that 
a long history of steroid therapy "has undoubtedly caused 
some weakening of his muscles extensor, spine extensors."  
The examiner concluded that the veteran "should be 
maintained at his current level of disability."  

The evidence also demonstrates that the veteran has 
significant neurological residuals of his nonservice-
connected sarcoidosis.  A report of VA hospitalization in 
January 1987 shows diagnoses that included sarcoidosis, and 
generalized myopathy secondary to sarcoidosis - with an 
inability to walk.  A physical therapy consultation report in 
February 1988 shows that the veteran was referred with a 
diagnosis of neuropathy secondary to sarcoidosis.  VA 
diagnoses on May 15, 1989, included sarcoidosis with 
neuropathy, general myopathy, and herniated disc at L4-5.  
The orthopedic examiner suggested somewhat equivocally in 
August 1989 that the veteran's neurologic symptoms were 
related to his sarcoidosis.  It is significant in this regard 
that the veteran was in a VA Domiciliary from February 1988 
to January 1990 due to neuromuscular complications of 
sarcoidosis.  The report of hospitalization also reflects 
discharge diagnoses that suggest that the veteran's reported 
symptoms can be regarded with some skepticism.  In addition 
to neurosarcoidosis, pulmonary sarcoidosis, and lumbar disc 
disease, those diagnoses included cocaine abuse, frequency 
unknown; narcissistic personality; and antisocial personality 
with a sense of entitlement.  The October 1997 statement of 
the chief of the Endocrine section at a VAMC reflects 
diagnoses of peripheral neuropathy secondary to sarcoidosis, 
which had been diagnosed in 1985; and myopathy.  However, the 
major diagnosis was sarcoidosis.  

Moreover, electromyographic and nerve conduction velocity 
(EMG/NCV) studies conducted by VA in March 1991 and June 1993 
resulted in an impression of polyneuropathy, motor and 
sensory axonal type, in the lower extremities.  In March 
1991, the EMG findings were felt to be consistent with a 
diffuse sensorimotor neuropathy that was demyelinating in 
nature more than axonal.  It was thought that the neuropathy 
could be secondary to corticosteroid use.  However, there was 
no conclusive evidence for radiculopathy.  These findings are 
consistent with neurologic complications resulting from the 
veteran's nonservice-connected sarcoidosis.  In addition, a 
VA dual-energy x-ray absorptiometry (DEXA) of the lumbar 
spine in July 1993 was abnormal with a significant decrease 
in bone mineral density most likely related to long-term use 
of Prednisone.  The record shows that Prednisone had been 
prescribed for the treatment of the sarcoidosis.  

Thus, many of the veteran's neurologic and orthopedic 
symptoms during the prosecution of this claim were 
attributable to nonservice-connected disability.  The 
service-connected evaluation may not be based on symptoms not 
resulting from the service-connected disorder.  See 38 C.F.R. 
§ 4.14 (2002).  However, this is not to say that the veteran 
did not have some vexing symptoms - principally chronic low 
back pain - that were significantly disabling.  On VA 
orthopedic examination in May 1992, he had forward flexion to 
45 degrees, backward extension to zero degrees, left 
lateroflexion to 25 degrees, right lateroflexion to 20 
degrees, left rotation to 40 degrees, and right rotation to 
45 degrees, all with a significant degree of guarding.  
Although he had very tender lumbar paraspinous muscles, he 
had no spasm.  Although straight leg raising was to 40 
degrees on the right and to 60 degrees on the left, he was 
intact on sensory examination (PP).  The examiner noted that 
the veteran claimed that his feet were "numb."  Moreover, 
his motor examination was 5/5 with encouragement.  A 
neurologic examination in May 1992 showed some deficits on 
examination.  In addition to a spine that was tender 
throughout, the veteran had generalized muscle weakness, 
proximally more than distally, about 3/5 and 4/5, 
respectively.  Deep tendon reflexes in the lower extremities 
were 1+.  He had marked pinprick and vibratory deficit in the 
lower extremities in a stocking/glove type distribution.  
However, the clinical impression was that the veteran had 
clinical evidence for proximal myopathy, likely due to 
steroids, and sensory neuropathy.  Although he also had 
chronic low back pain secondary to spinal disc (disease) by 
history, the examiner stated that he most likely had an 
osteoporotic process that was also due to long-standing 
steroid therapy.  

When seen in RMS by VA in October 1992, the veteran 
complained of constant low back pain that radiated to the 
left lower extremity and of paresthesia in both feet.  An 
examination showed 5/5 motor strength in the lower 
extremities.  The veteran was able to flex his lumbosacral 
spine moderately with fingers two feet from the ground.  The 
motion was painful.  He had backward extension to 5 degrees, 
and limitation of rotation and lateroflexion due to pain.  He 
was tender in the L4-5 paravertebral muscles.  Straight leg 
raising was to 80 degrees on the right and to 70 degrees on 
the left with mild pain.  His knee jerk was 3+ at the knees 
and 2+ at the ankles.  He had decreased sensation to 
pinprick.  He ambulated with a cane.  The pertinent 
impressions were chronic low back pain and peripheral 
polyneuropathy.  

The Board concludes that during the period in question, the 
symptomatology that could reasonably be attributed to his 
service-connected low back disorder reflected no more than 
moderate intervertebral disc syndrome with recurring attacks.  
The Board notes, however, that the veteran had varying 
degrees of limitation of lumbar spine motion during this 
period that could also be characterized as moderate in 
degree, when pain and pain on flare-ups of the low back 
disorder were taken into account.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board therefore concludes that a 
20 percent evaluation is warranted for the period at issue 
under Diagnostic Code 5293.  A separate 20 percent evaluation 
is not warranted under Diagnostic Code 5292 - rather, the 
limitation of motion demonstrated tends to confirm the degree 
of severity of the intervertebral disc syndrome - as this 
would contravene the rule against pyramiding that precludes 
the evaluation of the service-connected disability under 
multiple diagnoses.  See 38 C.F.R. § 4.14.  

However, the Board also concludes that a rating in excess of 
20 percent is not warranted during this period because the 
neurologic symptoms, especially those in the lower 
extremities, are either mild or are attributable to 
nonservice-connected factors.  In addition, there is, as 
indicated, evidence of exaggeration of symptoms due to a 
sense of entitlement.  A higher evaluation is not warranted 
under Diagnostic Code 5292 because severe limitation of 
motion of the lumbar spine is not consistently shown and, to 
the extent present, is also a product of symptom 
exaggeration.  

Finally, a 40 percent rating is not warranted under 
Diagnostic Code 5295 because the symptomatology necessary to 
that rating is not truly demonstrated.  It is highly 
significant that there is no evidence of muscle spasm in the 
lumbar region on successive examinations, nor is there a 
showing of marked limitation of forward bending in the 
standing position that is actually attributable to the 
service-connected low back disorder, nor is there any showing 
of loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space as a result of 
severe lumbosacral strain.  Finally, there is no showing of 
abnormal mobility of the lumbar spine on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

B.  Increased evaluation for low back disability from October 
15, 1993

The rating criteria that became effective on September 23, 
2002, create a formula for rating intervertebral disc 
syndrome that has been set forth above.  The Board notes that 
in April 2002, the veteran informed the RO that he was unable 
to attend a VA examination without assistance due to what he 
described as a stroke.  (The Board notes that an 
electrocardiogram by VA in February 2002 shows a septal 
infarct of undetermined age.)  The Board will therefore rate 
the service-connected disability based on the evidence of 
record.  

In a statement received in January 2003, the veteran's 
attorney-representative contended that a VA treatment note 
dated April 24, 2002, shows that the veteran had severe 
limitation of motion of his trunk and that a 40 percent 
evaluation was therefore warranted.  

On a VA orthopedic examination conducted on October 25, 1993, 
the veteran had forward flexion of the lumbar spine to 60 
degrees; backward extension to 20 degrees; lateroflexion to 
20 degrees, bilaterally; and rotation to 20 degrees, 
bilaterally.  These excursions were performed with restraint 
"due to alleged severe pain on mobility of the lumbar 
spine."  Although the veteran had hypersensitiveness of the 
skin over the lumbar area, there was no actual radiculopathy 
on examination.  The veteran's gait was slow, as it was when 
examined in May 1992.  In October 1993, he also had some 
increase in tension of the paralumbar musculature on 
palpation.  Straight leg raising was to 30 degrees, 
bilaterally, with severe complaint of lumbosacral pain that 
was agonizing according to the veteran.  Hypoesthesia was 
appreciated in the lower extremities, and proprioception was 
considered slightly diminished.  On examination of the spinal 
cord, the examiner found that although there was no clear-cut 
spinal injury, there was low back pain and radiculopathy to 
the left lower extremity down to the little toe.  An MRI of 
the entire spine in June 1993 was interpreted as grossly 
normal.  

The examinations in October 1993 culminated in pertinent 
diagnoses of status post diabetes insipidus; polyneuropathy 
of the lower and upper extremities and myopathy in the upper 
arm, bilaterally; status post sarcoidosis since 1985; and 
severe low back pain.  The actual medical evidence thereafter 
is somewhat sparse.  However, reports from the VA physical 
medicine and rehabilitation (PMR) clinic in April and May 
2002 show that the veteran ambulated with a walker or used a 
wheelchair and that the range of motion of the trunk was 
severely limited in all planes by pain.  Manual muscle 
testing revealed no neurologic weakness, but decreased effort 
secondary to pain behavior was noted.  Cutaneous sensation 
was intact throughout.  

The findings on the VA orthopedic examination in October 1993 
suggest that the veteran then had severe intervertebral disc 
syndrome with radiculopathy to the left lower extremity.  
However, the record shows that he also has significant 
impairment from the neurologic complications of his 
sarcoidosis.  In any case, to the extent that it can be 
assessed objectively, the radiculopathy due to service-
connected low back disability does not seem to be any more 
than mild in severity.  However, the spine examination of 
October 25, 1993, is the first instance in which 
radiculopathy to the left lower extremity that could be said 
to be related to the service-connected low back disorder was 
found to be present.  Although the same examiner found that 
there was no radiculopathy at the time of range of motion 
testing of the lumbar spine during the orthopedic 
examination, the Board will accord the veteran the benefit of 
the doubt and find that some radiculopathy is present nearly 
constantly as a residual of his low back disorder.  

The Board therefore finds that it was factually ascertainable 
as of October 25, 1993, when the veteran underwent VA 
examination, that he had severe intervertebral disc syndrome 
and was thus entitled to a 40 percent evaluation under 
Diagnostic Code 5293 as in effect prior to September 23, 
2002.  However, there is no persuasive showing that the 
veteran had pronounced intervertebral disc syndrome such as 
to warrant a 60 percent evaluation.  Although mild 
radiculopathy was found on the spinal examination in October 
1993, this was manifested largely by sensory deficit in the 
left lower extremity.  Demonstrable muscle spasm has not been 
found, nor has an absent knee or ankle jerk been shown.  Most 
of the pathology in the lower extremities is attributable to 
nonservice-connected factors.  

Although the date of the examination was October 25, 1993, 
not October 15, 1993, this has no effect on the actual 
payment of monetary benefits in this case.  With an exception 
not applicable in this case, monetary benefits based on 
original, reopened, or increased awards of compensation, 
pension or dependency and indemnity compensation may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 
3.31 (2002).  

The record does not provide objective evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
such as to warrant a 40 percent evaluation under the new 
rating formula.  However, the recent evidence suggests that 
he has severe limitation of motion of the lumbar spine in all 
planes of excursion due to pain.  Severe limitation of lumbar 
spine motion warrants a 40 percent evaluation under 
Diagnostic Code 5292.  The radiculopathy associated with the 
service-connected low back disorder warrants no more than a 
10 percent evaluation under Diagnostic Code 8520 for mild 
incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2002).  Combining the 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25 (Combined Ratings Table) yields an evaluation of 50 
percent.  (The other service-connected disabilities are all 
rated noncompensably disabling.)  Thus, the evaluation under 
the new rating criteria are more favorable to the veteran in 
this case.  The veteran has been accorded the benefit of the 
doubt on the material issues addressed above.  38 U.S.C.A. § 
5107(b).  


ORDER

A 20 percent evaluation for post-traumatic L4-5 disc disease 
with pain on motion from April 1, 1988, to October 25, 1993, 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.  

A 40 percent evaluation for post-traumatic L4-5 disc disease 
with pain on motion, effective from October 25, 1993, to 
September 23, 2002, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

A 40 percent evaluation for post-traumatic L4-5 disc disease 
with pain on motion, effective from September 23, 2002, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  

A 10 percent evaluation for L4-5 radiculopathy to the left 
lower extremity, effective from September 23, 2002, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  


REMAND

In a statement received in June 2003, the attorney-
representative contended that service connection for 
psychiatric disability was warranted on a direct incurrence 
basis.  Although service connection for a mental disorder 
(post-traumatic stress disorder) due to trauma experienced at 
a VA hospital was denied in a rating decision dated in August 
2003, the specific claim filed by the attorney-representative 
has not yet been addressed.  The claim for service connection 
for psychiatric disability on a direct incurrence basis is 
inextricably intertwined with the claim of entitlement to a 
TDIU and must be adjudicated before the TDIU issue can be 
addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

After undertaking any indicated 
development, including development 
required by the Veterans Claims 
Assistance Act of 2000, the RO should 
adjudicate the claim of entitlement to 
service connection for psychiatric 
disability on a direct incurrence basis.  
If the service connection for psychiatric 
disability is granted, the RO must 
address the effect of that grant on the 
pending claim for a TDIU.  If the benefit 
sought on appeal is not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
attorney-representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

